United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2182
                                    ___________

James P. Entwistle,                      *
                                         *
             Appellant,                  *
                                         *
     v.                                  * Appeal from the United States
                                         * District Court for the
Mike Bridges, Sheriff, Van Burean        * Eastern District of Arkansas.
County; Bill Eoff, Jail Administrator,   *
Van Buren County,                        * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: October 6, 1998
                               Filed: November 6, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       James P. Entwistle, an Arkansas prisoner, appeals from the district court’s1
judgment in favor of defendants following a bench trial in this 42 U.S.C. § 1983 action.
Having carefully reviewed the record and the parties’ submissions, we conclude that
the district court did not abuse its discretion in denying Entwistle appointed counsel,


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
see Edgington v. Missouri Dep’t of Corrections, 52 F.3d 777, 780 (8th Cir. 1995), and
we affirm the court’s judgment for the reasons set forth in its memorandum opinion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-